Exhibit A FILING AGREEMENT BETWEEN MILVERTON CAPITAL CORPORATION AND RENE BRANCONNIER The undersigned hereby agree that the Schedule 13D with respect to the Common Stock, $0.001 par value, of Global 8 Environmental Technologies, Inc., dated of even date herewith is and shall be filed on behalf of each of us pursuant to and inaccordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: July 21, 2010 By: /s/ Rene Branconnier Rene Branconnier MILVERTON CAPITAL CORPORATION By: /s/ Rene Branconnier Name: Rene Branconnier Title: President
